In an action by the Village of Larchmont to enforce its zoning regulations, the proposed interveners appeal from an order of the Supreme Court, Westchester County (Ferraro, J.), dated April 29, 1980, which denied their motion to intervene. Order reversed, on the law, without costs or disbursements, and motion granted. In our view, the movants are aggrieved (see Matter of Douglaston Civic Assn. v Galvin, 36 NY2d 1; Matter of Sarah Lawrence Coll. v City Council of City of Yonkers, 48 AD2d 897) and have shown that the representation of their interest may be inadequate and that they may be bound by the judgment (see CPLR 1012, subd [a], par 2). Titone, J.P., Lazer, Weinstein and Thompson, JJ., concur.